                                 Case 3:20-cv-01547-IM                                Document 1-1                      Filed 09/08/20                Page 1 of 2
JS 44 (Rev 09/19)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the infonnation contained herein neither replace nor supplement the filing and service ofpleadings or other papers as required by law, except as
provided by local rules ofcourt. This form, approved by the Judicial Conference ofthe United States in S eptember 1974, is required for the use ofthe Clerk ofCourt for the
purpose ofinitiating the civil docket sheet. (SEE INSTRUCTIONS ONNEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS                                                                                                 DEFENDANTS
Nattlan Dykman                                                                                                  Life Insurance Company of North America


      (b)   County of Residence ofFirst Listed Plaintiff          -'W   a-"-
                                                                    --'--"' sh   in'"'"g'-'-to
                                                                             '--'"-          -'-n
                                                                                                '-'------­        County ofResidence ofFirst Listed Defendant
                               (EXCEPT IN US. PLAINTIFF CASES)                                                                               (IN US. PLAINTIFF CASES ONLY)
                                                                                                                  NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED

      (c) Attorneys (Firm Name, Address, and Tel ephone Number)                                                    Attorneys (IfKnown)
    Megan E. Glor, Attorneys at Law
    707 NE Knott Street, Suite 101
    Portland, OR 97212

II. BASIS OF JURISDICTION (Placean "X"inOneBoxOnly)                                              III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X"in One Box for Plaintiff
                                                                                                              (For Diversity Cases Only)                                   and One Boxfor Defendant)
0 I U S Government                  (l(   3 Federal Question                                                                           PTI     DEF                                        PTI      DEF
       Plaintiff                               (US. Government Not a Party)                           Citizen of This State            0I      0       Incorporated or Principal Place     04      04
                                                                                                                                                         of Business In This State
02 U S Government                   04 Diversity                                                      Citizen of Another State         02      0 2     Incorporatedand Principal Place      05     05
      Defendant                                (Indicate Citizenship of Parties in Item m)                                                                of Business In Another State
                                                                                                                                       03      0 3     Foreign Nation                       06     06

IV      NATURE OF SUIT (Placean "X" in One Box Only)                                                                                       ChCkhere fior: Nature ofSUlt
                                                                                                                                                                     . C0de D escnottons.
I        CONTRACT                                          TORTS                                       FORFEITURE/PENALTY                   BANKRUPTCY                  OTHER STATUTES                   I
0110 Insurance                      PERSONAL INJURY             PERSONAL INJURY                       0625 Drug Related Seizure        0422 Appeal 28 USC 158      0375 False Claims Act
0120 Marine                        0310 Airplane              0365 Personal Injury -                       of Property 21 USC 881      0423 Withdrawal             0376 Qui Tam (31 USC
0130 Miller Act                    03 I5 Airplane Product           Product Liability                 06900tber                             28 USC 157                   3729(a))
0140 Negotiable Instrument                Liability           0367 Health Care/                                                                                    0400 State Reapportionment
0150 Recovery of Overpayment       0320 Assault, Libel &            Pbannaceutical                                                                  l' K■■-rl [�   0410 Antitrust
      & Enforcement of Judgment           Slander                   Personal Injury                                                    0820 Copyrights             0430 Banks and Banking
0151 Medicare Act                  0330 Federal Employers'          Product Liability                                                  0830 Patent                 0450 Commerce
0152 Recovery of Defaulted                Liability           0368 Asbestos Personal                                                   0835 Patent - Abbreviated   0460 Deportation
      Student Loans                0340 Marine                       Injury Product                                                         New Drug Application   0470 Racketeer Influenced and
      (Excludes Veterans)          0345 Marine Product              Liability                                                          0840 Trademark                    Corrupt Organizations
0153 Recovery of Overpayment              Liability            PERSONAL PROPERTY                                   LABOR                SOCIAL SECURITY            0480 Consumer Credit
      of Veteran's Benefits        0350 Motor Vehicle         0370 Other Fraud                        0710 Fair Labor Standards        0861 HIA (1395ft)                 (15 USC 1681 or 1692)
0I 60 Stockholders' Suits          0355 Motor Vehicle         0371 Truth in Lending                           Act                      0862 Blaclc Lung (923)      0485 Telephone Consumer
0190 Other Contract                      Product Liability    0380 Other Personal                     0720 Labor/Management            0863 DIWCJDIWW (405(g))           Protection Act
0195 Contract Product Liability    0360 Other Personal              Property Damage                           Relations                0864 SSID Title XVI         0490 Cable/Sat TV
0196 Franchise                           Injury               0385 Property Damage                    0740 Railway Labor Act           0865 RSI (405(g))           0850 Securities/Commodities/
                                   0362 Personal Injury -           Product Liability                 0751 Family and Medical                                            Exchange
                                         Medical Ma!oractice                                                  Leave Act                                            0890 Other Statutory Actions
     REAL PROPERTY                    CIVIL RIGHTS            PRISONER PETITIONS                      0790 Other Labor Litigation       FEDERAL TAX SUITS          0891 Agricultural Acts
0210 Land Condemnation             0440 Other Civil Rights      Habeas 01rpus:                        IX 791 Employee Retirement       0870 Taxes (U S Plaintiff   0893 Environmental Matters
0220 Foreclosure                   0441 Voting                0463 Alien Detainee                            Income Security Act            or Defendant)          0895 Freedom of Information
0230 Rent Lease & Ejec.tment       0442 Employment            05 IO Motions to Vacate                                                  0871 IRS-Third Party              Act
0240 Torts to Land                 0443 Housing/                    Sentence                                                                26 USC 7609            0896 Arbitration
0245 Tort Product Liability              Accommodations       0530 General                                                                                         0899 Administrative Procedure
0290 All Other Real Property       0445 Amer w/Disabilities - 0535 Death Penalty                              IMMIGRATION                                                Act/Review or Appeal of
                                         Employment             Other:                                0 462 Naturalization Application                                   Agency Decision
                                   0446 Amer w/Disabilities - 0540 Mandamus & Other                   0465 Other Immigration                                       0950 Constitutionality of
                                         Other                0550 Civil Rights                              Actions                                                     State Statutes
                                   0448 Education             0555 Prison Condition
                                                              0560 Civil Detainee -
                                                                    Conditions of
                                                                    Confinement
V. ORIGIN (Placean "X"inOneBoxOnly)
� I Original             O 2 Removed from                0 3        Remanded from               0 4 Reinstated or          O 5 Transferred from        O 6 Multidistrict             0 8 Multidistrict
    Proceeding               State Court                            Appellate Court                 Reopened                   Another District            Litigation -                  Litigation -
                                                                                                                                 (specify)                 Transfer                      Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do 1101 dtej11risdictio11al sla/11/es 1111/ess diversity):
                                                                        1 )(B_)__________________________
                                                                3 2 .._....
VI. CAUSE OF ACTION
                                         2 9
                                      i----u_ _ . s_.c. _.._§11
                                                             _- - .._
                                       Briefdescription ofcause:
                                                                   (a )( _.,
                                           Plaintiffs claim is for disability benefits under a group policy subject to ERISA.
VII. REQUESTED IN     0                       CHECK IF TIIlS IS A CLASS ACTION                               DEMAND S                                CHECK YES only ifdemanded in complaint:
     COMPLAINT:                               UNDER RULE23,F.R.Cv.P.                                                                                 JURY DEMAND:        0 Yes     MNo
VIII. RELATED CASE(S)
                                            (See instntctions):
            IFANY                                                    JUDGE                                                                   DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
    09/08/2020                                                         s/ Megan E. Glor
FOR OFFICE USE ONLY
     RECEIPT#                  AMOUNT                                        APPLYING IFP                                     JUDGE                           MAG JUDGE
                            Case 3:20-cv-01547-IM                 Document 1-1              Filed 09/08/20           Page 2 of 2
JS 44 Reverse (Rev 09/19)


                    INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                              Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)   Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
        only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
        then the official, giving both name and title.
  (b)   County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
        time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
        condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)   Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
        in this section "(see attachment)".

II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
        in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
        United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
        United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
        Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
        to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
        precedence, and box 1 or 2 should be marked.
        Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
        citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
        cases.)

III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
        section for each principal party.

IV.     Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
        that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.      Origin. Place an "X" in one of the seven boxes.
        Original Proceedings. (1) Cases which originate in the United States district courts.
        Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
        Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
        date.
        Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
        Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
        multidistrict litigation transfers.
        Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
        Section 1407.
        Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
        PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
        changes in statue.

VI.     Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
        statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.    Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
        Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
        Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
